DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-45 are pending in this application. 
Claims 3-9 have been withdrawn by Applicant.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
Claims 1, 17 and 28 have been amended by Applicant.

Response to Arguments
Claim Rejections - 35 USC § 102: Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.  Regarding Claim 1, Applicant argues Chen et al. (US 20190064794 A1) does not disclose “translating ... the interpreted user interaction into a behavioral objective, generating ... a planned trajectory for the aircraft”.  Examiner respectfully disagrees.  Chen discloses interpreting the detected user interaction based on a selected control mode as recited in the Applicant’s specification as filed ([0070] “interpreting the detected user interaction based on a currently selected control mode. The manner in which the UAV 100 responds to user interaction with the GUI will depend on which control mode it is in”.  Chen discloses “A user at a user terminal can manipulate the visual objects in the GUI to control motion path (e.g., shape, size, and position of motion path), motion direction, tracking function, and/or motion characteristic(s) of the movable object” [0094].  Interpretation of the selected control mode by the user controls the UAV motion path (based on user input).
Chen further discloses translating an interpreted user interaction into a behavioral objective by improving the motion control to avoid obstacles (Chen, [0057] “The improved motion control and tracking capabilities may also allow a UAV to avoid obstacles, through a user adjusting a portion of the motion path via a graphical interface”).  Chen also discloses determining higher level behavioral objectives by changing or updating the path in order to avoid obstacles (Chen, [0087] “The path may be changed or updated as the moving object moves along the path. Alternatively, the movable object may travel to and/or navigate around the stationary object and/or visually track the moving object without requiring a planned path”).
Claim Rejections - 35 USC § 103: Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Regarding Claim 17, Applicant’s arguments are similar to those of claim 1 due to claim 17 including limitations similar to those of claim 1.   Additionally, Coffman et al. (US 20120280087 A1) cures the deficiencies of Chen for claim 17 limitation “the arrangement of the interactive element dynamically changes based on a selected control mode of a plurality of different user-selectable control modes” (Coffman, [0021] “the user may then…call up a menu with a list of options for how the user can modify the selected future flight path of UAV…The user may then select the desired command for UAV…from the menu”).
Regarding Claim 28, Applicant’s arguments are similar to those of claim 1 due to claim 28 including limitations similar to those of claim 1.   Additionally, Shen et al. (US 20170127652 A1) cures the deficiencies of Chen for claim 28 limitation continually generating and updating a planned trajectory based on perception input (Shen, [0106] “The travel route can be updated in real time.  The route can be updated at least once while the UAV is guiding the target object….route can be updated at least once, twice, three times, four times, five times, six times, seven times, eight times, nine times, or ten times”).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/04/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10, 11, and 13-16 are rejected under 35 U.S.C. 102( a)(2) as being anticipated by Chen (US 20190064794 A1).
Regarding Claim 1, Chen teaches a method for controlling an aircraft (Chen, [0023] “method for controlling a movable object”, [0062] “the movable object may be an unmanned aerial vehicle (UAV)”) the method comprising: presenting, by a computer system (Chen, [0021] “computer to perform a method for controlling a motion path of a movable object”, [0056] “movable object (e.g., a UAV)”), a graphical user interface (GUI) at a user computing device (Chen, [0080] “The user terminal ...The display may be configured to show a user interface (UI) or a graphical user interface (GUI)”), the graphical user interface including a display of a view of the physical environment from a perspective of the aircraft (Chen, [0081] “The image on the display may show a view collected with aid of a payload of the movable object…an image collected by the imaging device may be shown on the display. This may be considered a first person view (FPV)”), the view generated based on sensor data from a sensor device onboard the aircraft (Chen, [0081] “The image on the display may show a view collected with aid of a payload of the movable object, [0070] “One or more sensors may be provided as a payload, and may be capable of sensing the environment”); detecting, by the computer system, a user interaction with the GUI (Chen, [0094] “user may manipulate visual objects in a GUI on the touchscreen by selecting (touching) the visual objects through a variety of actions”); interpreting, by the computer system, the user interaction based on a selected control mode of a plurality of available control modes (Chen, 0107] “The motion controller may receive information indicative of the user selection of a target and/or motion path, or a user modification of the motion path, [0137] “The user may interact with the display by selecting different points or objects in the FPV”, [0080]  “The user may select a target from the image...The user may also select a direction of travel from the image... may also select a portion of the image (e.g., point, region, and/or object) to define the target and/or direction...may also generate a motion path for the movable object by drawing a contour on the screen…may modify any portion of the motion path by adjusting (e.g., moving) different spatial points of the motion path on the screen...may select a region on a screen from a pre-existing set of regions…”); of touch, and/ wherein the user interaction is interpreted differently based on each of the plurality of available control modes (Chen, [0080] “ A touchscreen may be configured to detect location of the user's touch, length of touch, pressure or touch motion, whereby each of the aforementioned manner of touch may be indicative of a specific input command from the user”); translating, by the computer system, the interpreted user interaction into a behavioral objective (Chen, [0107] “The motion controller may receive information indicative of the user selection of a target and/or motion path, or a user modification of the motion path or portion”); generating, by the computer system, a planned trajectory for the aircraft based on the behavioral objective (Chen, [0107] “The motion controller may generate or adjust a motion path, and/or control motion of the movable object, in response to the selection of the target and/or any changes to the motion path” Examiner interprets planned trajectory as “motion path”); and generating, by the computer system, control commands for causing the aircraft to fly along the planned trajectory (Chen[0111]  “motion controller...may be configured to transmit signals to a movable object…and control the movable object to move along a motion path”, [0080] “The motion path may include a flight path or a flight trajectory of the movable object” Examiner interprets planned trajectory as “motion path”).

Regarding Claim 10, Chen teaches the method of claim 1, further comprising: detecting, by the computer system (Chen, [0021] “computer to perform a method for controlling a motion path of a movable object”, [0062]  “the movable object may be an unmanned aerial vehicle (UAV)”), an obstacle in the physical environment (Chen, [0248] “the sensing system…can be used to provide data regarding the environment surrounding the movable object, such as weather conditions, proximity to potential obstacles”); determining, by the computer system, based on the behavioral objective that the planned trajectory will cause the aircraft to collide with the obstacle (Chen, [0126] “a user may provide the input...for the movable object to avoid an obstacle located along the motion path”); adjusting, by the computer system, the planned trajectory so as to avoid collision with the obstacle (Chen, [0092] “obstacle avoidance may occur when the movable object is traveling along the motion path”, [0111]  “motion controller...may be configured to transmit signals to a movable object...and control the movable object to move along a motion path”); and displaying, by the computer system, in the GUI (Chen, [0080] “The user terminal ...The display may be configured to show a user interface (UI) or a graphical user interface (GUI)”), any of: an indication of the detected obstacle; an indication of a divergence from the planned trajectory to avoid collision with the obstacle (Chen, [0092] “a condition may be detected in which a motion restriction (such as a flight restriction) may apply...obstacle avoidance may occur when the movable object is traveling along the motion path”); or an indication that the behavioral objective based on the user interaction cannot be satisfied due to the detected obstacle.  
Regarding Claim 11, Chen teaches the method of claim 1, further comprising: displaying, by the computer system, in the GUI (Chen, [0080] “The user terminal ...The display may be configured to show…a graphical user interface (GUI)”), a graphical representation of the planned trajectory overlaid on the view of the physical environment (Chen, 0082] “the one or more FPV and one or more map view may be shown simultaneously. The user may make a selection of a target and/or motion path using any of the views” Examiner interprets planned trajectory as “motion path and view of physical environment as “map view”, [0096] “The user terminal may be configured to display, on the output device, one or more images through which a user may select a target and/or a motion path, or adjust a motion path”) 
Regarding Claim 13, Chen teaches the method of claim 1, wherein the user interaction is detected as a touch gesture via a touch screen display of the user computing device (Chen, [0215] “…the graphical display may be on a touchscreen. The touchscreen may be configured to allow a user to select and move the one or more of the spatial points between the different locations by touching the touchscreen”, [0080] “A touchscreen may be configured to detect location of the user's touch, length of touch, pressure of touch, and/or touch motion…”)
Regarding Claim 14, Chen teaches the method of claim 1, wherein the user computing device is any of a smart phone, a tablet device, an augmented reality device, or a virtual reality device (Chen, [0079] “user terminals may include…smartphones/cellphones, tablets…virtual reality systems, augmented reality systems…”)

Regarding Claim 15, Chen teaches the method of claim 1, wherein the aircraft is an unmanned aerial vehicle (UAV) (Chen, [0056] “operation of movable objects such as unmanned aerial vehicles (UAVs)”). 

Regarding Claim 16, Chen teaches the method of claim 1, wherein the sensor is an image capture device and wherein the view of the physical environment includes any of: a live video feed from the image capture device; or a rendering of a three-dimensional (3D) model of the physical environment, the 3D model generated based on images captured by the image capture device (Chen, [0070] “One or more sensors may be provided as a payload, and may be capable of sensing the environment. The one or more sensors may include an imaging device”).


Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 28, 31, 34-38, 40 and 43-45 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20190064794 A1) in view of Shen (US 20170127652 A1).
Regarding Claim 2,  Chen teaches the method of claim 1, wherein based on the selected control mode (Chen, [0080] “The user may select the target and/or direction by selecting the portion of the image with aid of a user interactive device”), the user interaction is interpreted as a user selection of a physical object in the physical environment that is represented in the displayed view of the physical environment in the GUI (Chen, [0097]  “The environment may include one or more target objects...The target objects may be defined or determined by the user who may make a selection within the image, [0080] The GUI may show an image”).  Chen does not teach wherein the planned trajectory is continually updated to cause the aircraft to follow a tracked motion of the physical object.  However, Shen teaches this limitation (Shen, [0106] “The travel route can be updated in real time.  The route can be updated at least once while the UAV is guiding the target object…the route can be updated at least once, twice, three times, four times, five times, six times, seven times, eight times, nine times, or ten times”). 

It would have been obvious to one of ordinary skill in the art before to effective filing date of the claimed invention to modify Chen to include continually updating the planned trajectory as taught by Shen in order for the UAV to avoid collision.
Regarding Claim 28, Chen teaches an aircraft flight control system (Chen, [0014] “The system may comprise an apparatus operable to control the UAV “) comprising: a navigation system (Chen, [0107] “The motion controller may generate or adjust a motion path”) for: and one or more behavioral objectives (Chen [107] “…in response to the selection of the target and/or any changes to the motion path”); and controlling automatically one or more control actuators onboard the aircraft to cause the aircraft to autonomously fly through a physical environment along the planned trajectory (Chen, [0066] “The motion controller (or flight controller) may communicate with the ESC modules to control operation of the propulsion units” Examiner interprets one or more actuators as “propulsion units” , [0235] “propulsion systems of the unmanned aerial vehicle may enable the unmanned aerial vehicle to hover/maintain position, change orientation, and/or change location”,  [0091] “The movable object may travel along the motion path“, [0062]  the movable object may be an unmanned aerial vehicle (UAV)” Examiner interprets planned trajectory as “motion path”) and a graphical user interface (GUI) to the navigation system to enable a user to define behavioral objectives for processing by the navigation system (Chen, [0080] “The GUI may show an image that may permit a user to control actions of the movable object, or to modify a motion path of the movable object. The motion path may include a flight path or a flight trajectory of the movable object”), the GUI comprising: a view of the physical environment based on the perception inputs (Chen, [097] “One or more imaging devices may capture images of an environment”, [0081] “…an image collected by the imaging device may be shown on the display”); and an interactive element that dynamically changes based on a selected control mode of a plurality of different user-selectable control modes (Chen, [0094] “A user at a user terminal can manipulate the visual objects in the GUI to control motion path (e.g., shape, size, and position of motion path), motion direction, tracking function, and/or motion characteristic(s) of the movable object”); wherein user interaction with the interactive element is interpreted differently based on the selected control mode and translated into a behavioral objective that is processed by the navigation system to control the aircraft (Chen, [0080] “ A touchscreen may be configured to detect location of the user's touch, length of touch, pressure or touch motion, whereby each of the aforementioned manner of touch may be indicative of a specific input command from the user”).
Chen does not teach continually generating and updating a planned trajectory based on perception inputs.  However, Shen teaches this limitation (Shen, [0106] “The travel route can be updated in real time.  The route can be updated at least once while the UAV is guiding the target object….route can be updated at least once, twice, three times, four times, five times, six times, seven times, eight times, nine times, or ten times”).
It would have been obvious to one of ordinary skill in the art before to effective filing date of the claimed invention to modify Chen to include continually generating and updating the planned trajectory based on perception inputs as taught by Shen in order for the UAV to avoid collision.

Regarding Claim 31, Modified Chen teaches the aircraft flight control system (Chen, [0014] “The system may comprise an apparatus operable to control the UAV “) of claim 28, wherein the view of the physical environment (Chen, [0081] “The image on the display may show a view collected with aid of a payload of the movable object…may be considered a first person view (FPV)”) includes any of: a live video feed from an image capture device onboard the aircraft; or a rendering of a three-dimensional (3D) model of the physical environment from a perspective corresponding to a position of the aircraft in the physical environment, the 3D model generated based on sensor data from sensors onboard the aircraft (Chen, [0135] “may include a live streaming image from an imaging device”, [0005]  “imaging device located on the aerial vehicle”).

Regarding Claim 34, Modified Chen teaches the aircraft flight control system (Chen, [0014] “The system may comprise an apparatus operable to control the UAV “) of claim 28, wherein the GUI is presented to the user via an interactive display device (Chen, [0080] “The user terminal may include a display...The display may be configured to show a user interface (UI) or a graphical user interface (GUI)”).

Regarding Claim 35, Modified Chen teaches the aircraft flight control system (Chen, [0014] “The system may comprise an apparatus operable to control the UAV “) of claim 34, wherein the interactive display device is integrated into a mobile device in wireless communication with the aircraft (Chen, [0079] “The communications between the movable object and the user terminal may be wireless communication….The user terminal may be a handheld object. The user terminal may be portable. The user terminal may be carried by a human user”, [0080] “The user terminal may include a display. ...The display may be configured to show a user interface (UI) or a graphical user interface (GUI)”).

Regarding Claim 36, Modified Chen teaches the aircraft flight control system (Chen, [0014] “The system may comprise an apparatus operable to control the UAV “) of claim 28, wherein the GUI (Chen, (0080] ”...The display may be configured to…a graphical user interface (GUI)”) further comprises: a graphical representation of the planned trajectory generated by the navigation system overlaid on the view of the physical environment (Chen, [0082] the one or more FPV and one or more map view may be shown simultaneously. The user may make a selection of a target and/or motion path using any of the views, [0111]  motion controller...may be configured to transmit signals to a movable object...and control the movable object to move along a motion path, [0080] The motion path may include a flight path or a flight trajectory of the movable object”).

Regarding Claim 37, Modified Chen teaches the aircraft flight control system (Chen, [0014] “The system may comprise an apparatus operable to control the UAV “) of claim 28, wherein the interactive element is overlaid on the view of the physical environment (Chen, [0103] “The resulting analysis of the image frames may be provided (in the form of analyzed signals) to be displayed on an output device of a user terminal…a map may be generated indicative of the environment and/or positions of various objects and/or the movable object within the environment. The map may be a 2D or a 3D map”).
 
Regarding Claim 38, Modified Chen teaches the aircraft flight control system (Chen, [0014] “The system may comprise an apparatus operable to control the UAV “) of claim 28, wherein the planned trajectory is generated by the navigation system to avoid obstacles regardless of any user interaction with the GUI (Chen, [0151] “the position of the motion path may be adjusted automatically when the target object moves, without requiring any further input from the user….an imaging device on the movable object may track the movement of the target object, and automatically adjust the position of the motion path based on the tracked movement”, (0080] ”...The display may be configured to…a graphical user interface (GUI)”).

Regarding Claim 40, Modified Chen teaches the aircraft flight control system (Chen, [0014] “The system may comprise an apparatus operable to control the UAV “) of claim 28, wherein the interactive element includes a subject selection element overlaid on a portion of the view corresponding with a representation of a detected physical object in the physical environment (Chen, [0103] “…the image frames may be provided (in the form of analyzed signals) to be displayed on an output device of a user terminal. For example, a map may be generated indicative of the environment and/or positions of various objects and/or the movable object within the environment. The map may be a 2D or a 3D map”), and wherein user interaction with the subject selection element causes the navigation system to track the detected physical object (Chen, [0097] “The objects may include any physical object or structure that can be optically identified, [0085] A target object…may be selected by a user. The movable object…may travel toward, navigate around, and/or visually track the target object“) and update the planned trajectory to cause the aircraft to follow the detected object (Chen, [0087] “A motion path (e.g., flight path) may be planned for the movable object, [0062] “the movable object may be an unmanned aerial vehicle (UAV) to navigate around the moving object. The path may be changed or updated as the moving object moves along the path”). 

Regarding Claim 43, Modified Chen teaches the aircraft flight control system (Chen, [0014] “The system may comprise an apparatus operable to control the UAV “) of claim 28, wherein the GUI (0080] ”...The display may be configured to…a graphical user interface (GUI)”) further comprises: an indication of an obstacle that is displayed in response to the navigation system detecting the obstacle based on the perception inputs (Chen, [0081] “an image collected by the imaging device may be shown on the display”  Examiner notes perception inputs is recited in Applicant’s specification as filed (0043} as “images received from one or more image capture devices”).

Regarding Claim 44, Modified Chen teaches the aircraft flight control system (Chen, [0014] “The system may comprise an apparatus operable to control the UAV “) of claim 28, wherein the GUI ((0080] ”...The display may be configured to…a graphical user interface (GUI)”) further comprises: a graphical representation of the planned trajectory overlaid on the view of the physical environment (Chen, [0082] “the one or more FPV and one or more map view may be shown simultaneously. The user may make a selection of a target and/or motion path using any of the views”, [0096] “The user terminal may be configured to display, on the output device, one or more images through which a user may select a target and/or a motion path, or adjust a motion path. As previously described, the images may include FPVs and/or map views”). 

Regarding Claim 45, Modified Chen teaches the aircraft flight control system (Chen, [0014] “The system may comprise an apparatus operable to control the UAV “) of claim 28, wherein the GUI (0080] ”...The display may be configured to…a graphical user interface (GUI)”) further comprises: a computer-generated 3D occupancy map overlaid on the view of the physical environment (Chen, [0103] “… the image frames may be provided (in the form of analyzed signals) to be displayed on an output device of a user terminal…a map may be generated indicative of the environment and/or positions of various objects and/or the movable object within the environment. The map may be a 2D or a 3D map”).

Claims 12, 17-21, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20190064794 A1) in view of Coffman (US 20120280087 A1).
Regarding Claim 12, Chen teaches method of claim 1.  Chen does not teach further comprising: changing, by the computer system, an arrangement of one or more interactive elements in the GUI based on the selected control mode.  However, Coffman teaches this limitation (Coffman, [0021] “the user may…call up a menu with a list of options for how the user can modify the selected future flight path of UAV…The user may then select the desired command for UAV…from the menu”).

It would have been obvious to one of ordinary skill in the art before to effective filing date of the claimed invention to modify Chen to include changing, by the computer system, an arrangement of one or more interactive elements in the GUI based on the selected control mode as taught by Coffman in order to remotely control the operation of the UAV with listed options for the user.

Regarding Claim 17, Chen teaches a system for controlling an unmanned aerial vehicle (UAV), the system comprising (Chen, [0014] “The system may comprise an apparatus operable to control the UAV”): an interactive display device (Chen, [0080] “The display may be configured to show a user interface (UI) or a graphical user interface (GUI)”); a processor (Chen, [0079] “one or more processors”); and a memory having instructions stored thereon (Chen, [0013] “a non-transitory computer-readable medium storing instructions”), which when executed by the processor (Chen, [0079] “one or more processors that may be capable of executing non-transitory computer readable media that may provide instructions for one or more actions”), cause the system to: display, using the interactive display device, a graphical user interface comprising (Chen, “[0080] The display may be configured to show a user interface (UI) or a graphical user interface (GUI)”): a view of the physical environment based on sensor data from a sensor device onboard the UAV (Chen, [0081] “The image on the display may show a view collected with aid of a payload of the movable object”, [0070] “One or more sensors may be provided as a payload, and may be capable of sensing the environment”); a plurality of interactive elements that enables the user to interact with the GUI to control the UAV (Chen, [0094] “a user may manipulate visual objects in a GUI on the touchscreen by selecting (touching) the visual objects through a variety of actions. Examples of those actions may include selecting one or more points or objects, draw a shape, drag-and-drop, translate, rotate, spin, push, pull, zoom-in, zoom-out, etc. Any type of user action in the GUI may be contemplated. A user at a user terminal can manipulate the visual objects in the GUI to control motion path (e.g., shape, size, and position of motion path), motion direction, tracking function, and/or motion characteristic(s) of the movable object”); detect a user interaction with the GUI (Chen, [0080] “...The display may be configured to show a user interface (UI) or a graphical user interface (GUI)”); interpret the detected user interaction based on the selected control mode (Chen, [0216] “A user may provide the input to change the spatial positions of the one or more spatial points in the motion path”); wherein the selected control mode impacts differently the interpretation of the detected user interaction (Chen, [0080] “ A touchscreen may be configured to detect location of the user's touch, length of touch, pressure or touch motion, whereby each of the aforementioned manner of touch may be indicative of a specific input command from the user”); translate the interpreted user interaction into a behavioral objective (Chen, [0094] “A user at a user terminal can manipulate the visual objects in the GUI to control motion path (e.g., shape, size, and position of motion path), motion direction, tracking function, and/or motion characteristic(s) of the movable object”); and input the behavioral into a motion planner configured to cause the UAV to maneuver to satisfy the behavioral objective (Chen, [0126] “a user may provide the input: (1) for the movable object to avoid an obstacle located along the motion path…”, [0107] “The motion controller may receive information indicative of the user selection of a target and/or motion path, or a user modification of the motion path or portion thereof. The motion controller may generate or adjust a motion path, and/or control motion of the movable object, in response to the selection of the target and/or any changes to the motion path”).
Chen does not teach wherein the arrangement of the interactive element dynamically changes based on a selected control mode of a plurality of different user-selectable control modes.  However, Coffman teaches this limitation (Coffman, [0021] “the user may then…call up a menu with a list of options for how the user can modify the selected future flight path of UAV…The user may then select the desired command for UAV…from the menu”).
It would have been obvious to one of ordinary skill in the art before to effective filing date of the claimed invention to modify Chen to include changing, by the computer system, an arrangement of one or more interactive elements in the GUI based on the selected control mode as taught by Coffman in order to remotely control the operation of the UAV with listed options for the user based on a control mode.

Regarding Claim 18, Modified Chen teaches the system of claim 17.  Chen, as modified, does not teach wherein the GUI further comprises: an interactive menu that enables the user to select from the plurality of different control modes.  However, Coffman teaches this limitation (Coffman, [0021] “the user may then…call up a menu with a list of options for how the user can modify the selected future flight path of UAV…The user may then select the desired command for UAV…from the menu”).

It would have been obvious to one of ordinary skill in the art before to effective filing date of the claimed invention to modify Chen to an interactive menu that enables the user to select from the plurality of different control modes as taught by Coffman in order to remotely control the operation of the UAV with listed options for the user based on a control mode.

Regarding Claim 19, Modified Chen teaches the system of claim 18, wherein the interactive element includes one or more of a virtual button, a virtual joystick, a slider bar, or an interactive graphical overlay (Chen, [0103] “…image frames may be provided (in the form of analyzed signals) to be displayed on an output device of a user terminal…a map may be generated indicative of the environment and/or positions of various objects and/or the movable object within the environment. The map may be a 2D or a 3D map”, [0080] “user interactive device (e.g., mouse, joystick, keyboard, trackball, touchpad, button”).

Regarding Claim 20, Modified Chen teaches the system of claim 19, wherein the interactive graphical overlay is displayed over a portion of the view of the physical environment at a location corresponding to a representation of a detected physical objective in the physical environment that is captured in the view (Chen, [0103] “…image frames may be provided (in the form of analyzed signals) to be displayed on an output device of a user terminal…a map may be generated indicative of the environment and/or positions of various objects and/or the movable object within the environment. The map may be a 2D or a 3D map”).

Regarding Claim 21, Modified Chen teaches the system of claim 17, wherein the view of the physical environment includes any of: a live video feed from an image capture device onboard the UAV; or a rendering of a three-dimensional (3D) model of the physical environment from a perspective corresponding to a position of the UAV in the physical environment, the 3D model generated based on the sensor data (Chen, [0135] “may include a live streaming image from an imaging device”, [0005] “imaging device located on the aerial vehicle”).
Regarding Claim 24, Modified Chen teaches the system of claim of claim 17, wherein the interactive display device includes a touch-sensitive display (Chen, [0080] “A touchscreen may be configured to detect location of the user's touch, length of touch, pressure of touch, and/or touch motion, whereby each of the aforementioned manner of touch may be indicative of a specific input command from the user”). 
Regarding Claim 26, Modified Chen teaches the system of claim 17, wherein the GUI further comprises (Chen, [0080]”...The display may be configured to show…a graphical user interface (GUI)”): a graphical representation of the planned trajectory overlaid on the view of the physical environment (Chen, [0082] “the one or more FPV and one or more map view may be shown simultaneously. The user may make a selection of a target and/or motion path using any of the views”, [0096] “…on the output device, one or more images through which a user may select a target and/or a motion path, or adjust a motion path” Examiner interprets planned trajectory as “motion path and view of physical environment as “map view”,)
Regarding Claim 27, Modified Chen teaches the system of claim 17, wherein an interactive element of the plurality of the interactive elements is overlaid on the view of the physical environment (Chen, [0082] “the image on the display may show a map that may be generated with aid of information from a payload of the movable object. The map may optionally be generated with aid of multiple imaging devices (e.g., right camera, left camera, or more cameras”), [0080] “The user terminal may include a display. The display may be a screen. The display may…be a touchscreen, [0094] “user may manipulate visual objects in a GUI on the touchscreen” Examiner interprets interactive element as “touchscreen”;[0080] “user interactive device (e.g., mouse, joystick, keyboard, trackball, touchpad, button)”).


Claim 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20190064794 A1) in view of Coffman (US 20120280087 A1) in further view of Chen (US 20200019189 A1).
Regarding Claim 22, Modified Chen teaches the system of claim 17, wherein the plurality of different user- selectable control modes includes a plurality of user-selectable modes of operation (Chen, 0107] “The motion controller may receive information indicative of the user selection of a target and/or motion path, or a user modification of the motion path, [0137] “The user may interact with the display by selecting different points or objects in the FPV”, [0080]  “The user may select a target from the image...The user may also select a direction of travel from the image... may also select a portion of the image (e.g., point, region, and/or object) to define the target and/or direction...may also generate a motion path for the movable object by drawing a contour on the screen…may modify any portion of the motion path by adjusting (e.g., moving) different spatial points of the motion path on the screen...may select a region on a screen from a pre-existing set of regions…”).  Chen, as modified does not teach a plurality of user-selectable cinematic modes.  However, Chen (US 20200019189 A1) teaches this limitation (Chen, [0142] “An image capture device, such as a camera, may have various adjustable parameters that may be adjusted by user input. The adjustable parameters may include but are not limited to exposure (e.g., exposure time, shutter speed, aperture, film speed), gain, gamma, area of interest, binning/subsampling, pixel clock, offset, triggering, ISO, image capture modes (e.g., video, photo, panoramic, night time mode, action mode, etc.), image viewing modes, image filters…”).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Chen to include a plurality of user-selectable cinematic modes as taught by Chen (US 20200019189 A1) in order to enhance the image viewing experience of the user with the ability to control the image capture (lighting, shooting angles…).
Regarding Claim 23, Modified Chen teaches the system of claim 22, wherein the selected control mode represents a combination of a selected mode of operation (Chen, [0107] “The motion controller may receive information indicative of the user selection of a target and/or motion path, or a user modification of the motion path, [0137] “The user may interact with the display by selecting different points or objects in the FPV”, [0080]  “The user may select a target from the image...The user may also select a direction of travel from the image... may also select a portion of the image (e.g., point, region, and/or object) to define the target and/or direction...may also generate a motion path for the movable object by drawing a contour on the screen…may modify any portion of the motion path by adjusting (e.g., moving) different spatial points of the motion path on the screen...may select a region on a screen from a pre-existing set of regions…”). Chen, as modified, does not teach a selected cinematic mode.  However, Chen (US 20200019189 A1) teaches this limitation (Chen, [0142] “The adjustable parameters may include but are not limited to exposure (e.g., exposure time, shutter speed, aperture, film speed), gain, gamma, area of interest, binning/subsampling, pixel clock, offset, triggering, ISO, image capture modes (e.g., video, photo, panoramic, night time mode, action mode, etc.), image viewing modes, image filters…”).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Chen to include a selected cinematic mode as taught by Chen (US 20200019189 A1) in order to enhance the image viewing experience of the user with the ability to control the specific image capture (lighting, shooting angles…).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20190064794 A1) in view of view of Coffman (US 20120280087 A1) in further view of Kunzi (US 20180196435 A1).
Regarding Claim 25, Modified Chen teaches the system of claim 17.  Chen, as modified, does not teach wherein an interactive element of the plurality of interactive element dynamically changes from active to be inactive in response to a determination that a maneuver by the UAV based on user interaction with the interactive element will cause a collision with an obstacle.  However, Kunzi teaches this limitation (Kunzi, [0123] “when the aircraft…is located in the incoming region...(e.g., the aircraft…is in the closest region towards an obstacle within its field of view), a braking command may be issued and/or a forward command input by the operator may be ignored to disable any control command to maneuver the aircraft…forward”)

It would have been obvious to one of ordinary skill in the art before to effective filing date of the claimed invention to modify Chen to include the interactive element dynamically changes to be inactive in response to a determination that a maneuver by the UAV based on user interaction with the interactive element will cause a collision with an obstacle as taught by Kunzi in order to disable the interactive element and override the user interaction to avoid collision.

Claim 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20190064794 A1) in view of Shen (US 20170127652 A1) in further view of Coffman (US 20120280087A1).
Regarding Claim 29, Modified Chen teaches the aircraft flight control system of claim 28.  Chen, as modified, does not teach wherein GUI further comprises: an interactive menu that enables the user to select from the plurality of different control modes.  However, Coffman teaches this limitation (Coffman, [0021] “The user may then select the desired command for UAV…from the menu. The available commands presented in the menu may correspond to commands that are understood by the navigation system of UAV…or UAV controller”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include an interactive menu that enables the user to select from the plurality of different control modes as taught by Coffman in order to remotely control the operation of the UAV with listed options for the user based on a control mode.

Regarding Claim 30, Modified Chen teaches the aircraft flight control system of claim 29, wherein the interactive element includes any of a virtual button, a virtual joystick, a slider bar, or an interactive graphical overlay (Chen, [0103] “…the image frames may be provided (in the form of analyzed signals) to be displayed on an output device of a user terminal…a map may be generated indicative of the environment and/or positions of various objects and/or the movable object within the environment. The map may be a 2D or a 3D map”)

Claims 32, 33, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20190064794 A1) in view of Shen (US 20170127652 A1) in further view of Chen (US 20200019189 A1).
Regarding Claim 32, Modified Chen teaches the aircraft flight control system  (Chen, [0014] “The system may comprise an apparatus operable to control the UAV “) of claim 28, wherein the plurality of different user- selectable control modes includes a plurality of user-selectable modes of operation (Chen, 0107] “The motion controller may receive information indicative of the user selection of a target and/or motion path, or a user modification of the motion path, [0137] “The user may interact with the display by selecting different points or objects in the FPV”, [0080]  “The user may select a target from the image...The user may also select a direction of travel from the image... may also select a portion of the image (e.g., point, region, and/or object) to define the target and/or direction...may also generate a motion path for the movable object by drawing a contour on the screen…may modify any portion of the motion path by adjusting (e.g., moving) different spatial points of the motion path on the screen...may select a region on a screen from a pre-existing set of regions…”).  Chen, as modified does not teach a plurality of user-selectable cinematic modes.  However, Chen (US 20200019189 A1) teaches this limitation (Chen, [0142] “An image capture device, such as a camera, may have various adjustable parameters that may be adjusted by user input. The adjustable parameters may include but are not limited to exposure (e.g., exposure time, shutter speed, aperture, film speed), gain, gamma, area of interest, binning/subsampling, pixel clock, offset, triggering, ISO, image capture modes (e.g., video, photo, panoramic, night time mode, action mode, etc.), image viewing modes, image filters…”).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Chen to include a plurality of user-selectable cinematic modes as taught by Chen (US 20200019189 A1) in order to enhance the image viewing experience of the user with the ability to control the image capture (lighting, shooting angles…).
Regarding Claim 33, Modified Chen teaches the aircraft flight control system of claim 32, wherein the selected control mode represents a combination of a selected mode of operation (Chen, 0107] “The motion controller may receive information indicative of the user selection of a target and/or motion path, or a user modification of the motion path, [0137] “The user may interact with the display by selecting different points or objects in the FPV”, [0080]  “The user may select a target from the image...The user may also select a direction of travel from the image... may also select a portion of the image (e.g., point, region, and/or object) to define the target and/or direction...may also generate a motion path for the movable object by drawing a contour on the screen…may modify any portion of the motion path by adjusting (e.g., moving) different spatial points of the motion path on the screen...may select a region on a screen from a pre-existing set of regions…”). Chen, as modified, does not teach a selected cinematic mode.  However, Chen (US 20200019189 A1) teaches this limitation (Chen, [0142] “The adjustable parameters may include but are not limited to exposure (e.g., exposure time, shutter speed, aperture, film speed), gain, gamma, area of interest, binning/subsampling, pixel clock, offset, triggering, ISO, image capture modes (e.g., video, photo, panoramic, night time mode, action mode, etc.), image viewing modes, image filters…”).


It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Chen to include a selected cinematic mode as taught by Chen (US 20200019189 A1) in order to enhance the image viewing experience of the user with the ability to control the specific image capture (lighting, shooting angles…).

Regarding Claim 41, Modified Chen teaches the aircraft flight control system of claim 28, wherein the displayed view of the physical environment is interactive (Chen, [0080] The display may be configured to show a user interface (UI) or a graphical user interface (GUI), [0081] “The image on the display may show a view collected with aid of a payload of the movable object. For instance, an image collected by the imaging device may be shown on the display. This may be considered a first person view (FPV)”, [0080] “The user may select the target and/or direction by selecting the portion of the image with aid of a user interactive device (e.g., mouse, joystick, keyboard, trackball, touchpad, button, verbal commands, gesture-recognition, attitude sensor, thermal sensor, touch-capacitive sensors, or any other device”) and wherein user interaction with the displayed view causes the navigation system to update the planned trajectory (Chen, [0107] “The motion controller may receive information indicative of the user selection of a target and/or motion path, or a user modification of the motion path“).  Chen, as modified, does not teach control an orientation of a gimbaled image capture device onboard the aircraft.  However, Chen (US 20200019189 A1) teaches this limitation (Chen, [0202] “the user may be able to control an image capture device coupled to a carrier (e.g., a gimbal) supported by the UAV …the user may be able to control rotation of the gimbal around different axes, such as a pitch axis, a yaw axis, and a raw axis relative to a central body of the UAV”).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Chen to include teach control an orientation of a gimbaled image capture device onboard the aircraft as taught by Chen (US 20200019189 A1) in order to capture images at different angles (different axes).
Regarding Claim 42, Modified Chen teaches the aircraft flight control system of claim 41, wherein user interaction with the displayed view is interpreted as a selection of a particular point in the physical environment that is represented in the displayed view (Chen, [0151] “...the user may move the motion path to track the moving target object...by either selecting the second spatial point…or by ‘sliding’ from the first spatial point...to the second spatial point...on the display”), and wherein the planned trajectory is updated to cause the aircraft to maneuver towards a position of the particular point in the physical environment (Chen, [0151] ...a motion path...may be defined relative to the second spatial point…” Examiner interprets planned trajectory as “motion path”). Chen, as modified, does not teach wherein orientation of the gimbaled image capture device is adjusted to keep the particular point in the physical environment within the displayed view as the aircraft maneuvers along the planned trajectory.  However, Chen (US 20200019189 A1) teaches this limitation (Chen [0142] “The image capture device may be movable relative to the UAV with aid of the gimbal”, [0158] “the generated flight trajectory may be displayed in a graphic user interface (GUI)”, [0053] “UAV continues moving, through the control of the rotation of the gimbal or the UAV, the camera device is controlled to capture environmental images during the rotation process of the gimbal or the UAV, and the environmental images…”).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Chen to include orientation of the gimbaled image capture device is adjusted to keep the particular point in the physical environment within the displayed view as the aircraft maneuvers along the planned trajectory as taught by Chen (US 20200019189 A1) in order to consistently capture images of the physical environment along the planned trajectory of the aircraft.

Claims 39 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20190064794 A1) in view of Shen (US 20170127652 A1) in further view of LI (US 20180241936 A1).
Regarding Claim 39, Modified Chen teaches the aircraft flight control system of claim 28.  Chen, as modified, does not teach wherein the interactive element includes a virtual joystick, and wherein user interaction with the virtual joystick causes the navigation system to update the planned trajectory to cause the aircraft to fly in a direction corresponding to the user interaction with the virtual joystick at a constant altitude.  However, LI teaches these limitations.

LI teaches wherein the interactive element includes a virtual joystick (LI, Fig 8 (803) - Virtual Joystick), and wherein user interaction with the virtual joystick causes the navigation system to update the planned trajectory to cause the aircraft to fly in a direction corresponding to the user interaction with the virtual joystick at a constant altitude (LI, [0230] “simulated-joystick operation command is used to operate the aircraft to move vertically and change an attitude of the aircraft. The aircraft operation command is used to operate the aircraft to move in different directions on a horizontal plane” Examiner interprets “different directions on a horizontal plane” reading on constant altitude, vertical plan is constant).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Chen to include virtual joystick as taught by LI in order for the user to control the aircraft to operate in “four main directions, for example, up, down, left, and right” (LI [0230]) and “not conflict with the aircraft operation command” (LI [0230]).


Conclusion
Liu et al. (US 20190011908 A1) discloses the interpreted user interaction into a behavioral objective; generating, by the computer system, a planned trajectory for the aircraft based on the behavioral objective; and generating, by the computer system, control commands for causing the aircraft to fly along the planned trajectory (Liu, [0038] “The memory may store a plurality of user gesture motion models and a plurality of control instructions corresponding to the plurality of user gesture motion models…In response to the generated gesture motion model being consistent one of the plurality of user gesture motion models stored in the memory, a control instruction corresponding to the one of the plurality of user gesture motion models may be triggered”).
Miller et al. (US 20120235885 A1) discloses a user interaction with the GUI; interpreting, by the computer system, the user interaction based on a selected control mode (Miller, [0742] “a graphical user interface (GUI)”, [0761] “user movements or actions for controlling or initiating commands plus command/control modes and interfaces in which the inputs can be reflected”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662